Citation Nr: 0713657	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an effective date prior to September 29, 
2003, for the grant of a total rating based upon individual 
unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 60 percent for 
asbestosis. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran apparently had active military service from June 
1949 to May 1953 and July 1956 to February 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted an increased evaluation of 
60 percent for asbestosis as well as TDIU, both effective 
from September 2003.

In February 2004, a Notice of Disagreement was filed as to 
the assignment of a 60 percent evaluation for asbestosis, as 
well as with the effective dates assigned for asbestosis and 
TDIU.  Following the issuance of an April 2004 Statement of 
the Case (SOC), the veteran filed a substantive appeal with 
respect to the increased rating claim and the claim for an 
earlier effective date for TDIU.  However the SOC pertaining 
to the effective date claim for asbestosis was not issued 
until April 2006, and subsequently, the veteran did not file 
a substantive appeal as required pursuant to 38 C.F.R. 
§§ 20.202, 20.302.  Accordingly, that claim is not is 
appellate status and will not be addressed by the Board. 

The veteran was formerly represented by Richard A. LaPointe, 
Attorney-at-Law.  In January 2007, the Board issued 
correspondence informing the veteran that this attorney had 
retired from practicing law and was no longer recognized as 
an accredited representative; the veteran was informed of his 
options regarding representation.  In correspondence signed 
and dated by the veteran in February 2007, he elected to 
represent himself.  

The claim of entitlement to an increased evaluation for 
asbestosis is being remanded; it is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  On December 28, 2001, the veteran submitted an original 
service connection claim for asbestosis; service connection 
for asbestosis was granted by the RO in an August 2002 rating 
decision, and a 30 percent disability rating was assigned 
from December 28, 2001; in a December 2003 rating decision, 
the RO granted an increased rating of 60 percent for 
asbestosis, effective from September 29, 2003, the date of 
receipt of the claim for increase.

2.  A formal or informal claim for TDIU was not received 
prior to the formal claim filed on September 29, 2003.

3.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU prior to September 29, 
2003, and there is no evidence that he was unemployable due 
solely to his service-connected disability, asbestosis, prior 
to September 29, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to September 29, 
2003, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's TDIU claim 
in September 2003, the RO issued a duty to assist letter in 
October 2003, which advised the veteran of the provisions of 
the VCAA.  The letter explained VA's duty to notify the 
veteran about the evidence required to substantiate his claim 
decided herein and VA's duty to assist the veteran to obtain 
evidence to substantiate the claim.  All notification was 
provided prior to the initial adjudication of the TDIU claim 
in December 2003.

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following the grant of TDIU, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
April 2004 SOC and SSOC issued in April 2006, together with 
prior notice letters and the rating decision issued in 
December 2003 which granted TDIU, have provided the veteran 
any and all notice required under the VCAA.  The Board finds 
that the claimant was aware of the evidence required to 
substantiate his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity, to identify additional 
evidence.  The veteran has been afforded VA examinations, the 
reports of which have been associated with the claims file.  
The duty to assist the veteran in developing evidence to 
substantiate his claim has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the portion of this appeal 
addressed in this decision. Mayfield, supra.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was furnished to the veteran in conjunction 
with the issuance of the April 2006 SSOC.

Factual Background

The RO received the veteran's VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, on September 29, 2003.  Therein, the veteran 
reported that he had last worked in September 1999 as an 
electrician and was prevented from working due to service-
connected asbestosis.

The veteran filed his original service connection claim for 
asbestosis in December 2001.  He explained that he was 
exposed to asbestos during service with the U.S. Navy aboard 
the USS Worcester from 1949 to 1953.  He reported that he 
performed duty as a boiler tender during that time and was 
exposed to asbestos covering on the steam pipes and in the 
fire brick in the boiler.  

Private medical records dated from November 2000 to October 
2001 reveal that the veteran's medical problems included 
chronic obstructive pulmonary disease (COPD), emphysema, 
tobacco dependence and asbestosis.  When evaluated in October 
2001, it was noted that the veteran had chronic dyspnea, 
worsening with time and he could only walk 2 blocks.  A 
history of smoking a pack of cigarettes a day for the past 50 
years was reported.  Assessments of COPD and asbestosis were 
made.  

The record contains a statement from Dr. P. dated in December 
2001, documenting the veteran's long-standing complaints of 
shortness of breath for many years.  The doctor reported the 
presence of COPD and asbestosis and noted that pulmonary 
function testing had shown obstruction since at least 
November 1996.  The doctor stated that the duration of the 
veteran's asbestosis was unclear.

The veteran was seen by a private doctor in June 2002 for an 
asbestos exposure follow-up.  At that time, chest X-ray films 
revealed emphysema with hyperinflation.  

The veteran gave a history of asbestos exposure in service.  
A history of emphysema and COPD was also noted.  The report 
indicated that the veteran's medical regimen included oxygen 
at 2.5 liters at bedtime, which he had been using for the 
past 2 years.  It was also noted that he used other pulmonary 
medications including Combivent, Albuterol and Atroven.  The 
report stated that the veteran was hospitalized in 2000 for 
an exacerbation of COPD.  Diagnoses of emphysema and 
asbestosis were made.  The examiner explained that although 
the veteran had a 55 year history of smoking, which explained 
his emphysema, it was as likely as not that the veteran's 
asbestosis was due to asbestos exposure during service.  

By rating action of August 2002, service connection was 
granted for asbestosis and a 30 percent evaluation was 
granted effective from December 2001.  

The veteran was seen for a pulmonary consultation in April 
2003 at which time a more than decade long history of 
shortness of breath was noted.  The reported indicated that 
the veteran had smoked until 3 weeks earlier.  The report 
indicated that X-ray films taken in October 2002 had shown 
densities which could be nodules or scars.  

On September 29, 2003, the veteran filed a VA Form, 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.

A VA respiratory examination was conducted in October 2003 
and the claims folder was reviewed.  The veteran reported 
that his respiratory problems had become a little more severe 
and added that he had been offered some jobs but was unable 
to do any of them due to shortness of breath.  The report 
indicated that he used nasal oxygen at 3 liters per minute at 
night, but not in the daytime.  The report stated that the 
veteran had not worked as an electrician for about the past 6 
years, primarily due to breathing problems on activity.  The 
veteran indicated that he continued to smoke about 1/2 pack of 
cigarettes a day.  Diagnoses of COPD, asbestosis, essential 
hypertension and hyperlipidemia were made.  The examiner 
opined that the veteran's unemployability was primarily due 
to his respiratory conditions.  Pulmonary function testing 
conducted in October 2003 revealed FVC of 58.9% of predicted 
following bronchodilation.  

In a December 2003 decision, the RO granted the veteran a 60 
percent evaluation for asbestosis as well as TDIU, effective 
September 29, 2003. 



Legal Analysis

The veteran maintains that the currently assigned effective 
date for TDIU, September 29, 2003, is improper, but the 
record contains no specific contention regarding when the 
veteran believes that the appropriate date should be.

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91.  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Thus, the criteria include both 
objective and subjective standards.  It was also determined 
that "unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91.  In exceptional circumstances, where the veteran does not 
meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a TDIU, 
neither non-service-connected disabilities nor age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 29, 2003, is the correct date for the grant of 
TDIU.  Essentially two theories of entitlement exist in this 
case.  First, whether a TDIU claim was filed prior to 
September 29, 2003; and second, whether there is any evidence 
that the veteran's service-connected disorder rendered him 
disabled prior to September 29, 2003.  The Board notes that 
the controlling issues in this case are therefore (1) the 
date on which the veteran initiated his claim for TDIU and 
(2) the date on which entitlement to TDIU arose.  See 38 
U.S.C.A. § 5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 
4.16.

Initially, the Board will determine the date earliest date on 
which a TDIU claim, either formal or informal, was filed.  A 
compensation claim for breathing problems/asbestosis was 
filed in December 2001.  However, on that application the 
veteran did not in any way indicate that he was unemployable; 
nor does the veteran maintain that this represented a TDIU 
claim.  Similarly, prior to September 29, 2003, there was no 
correspondence from either the veteran or his representative 
indicating that the veteran was unemployable or sought TDIU.  
Even medical records dated prior to September 2003 do not 
mention unemployability.  For instance, an October 2001 
record referred to the veteran as a retired electrician.  In 
essence the record contains no reference to TDIU, or any 
evidence of an intent to apply for TDIU prior to September 
29, 2003 and, therefore, the record contains no formal or 
informal claim for TDIU filed prior to September 29, 2003

The veteran's sole service-connected disability consists of 
asbestosis, evaluated as 30 percent disabling from December 
28, 2001, to September 28, 2003; and 60 percent disabling 
from September 29, 2003.  As such, the veteran did not have 
one service-connected disability rated as 60 percent 
disabling prior to September 29, 2003, nor did he have at 
least one service-connected disability ratable at 40 percent 
or more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  Accordingly, it was 
not until September 29, 2003 that the veteran met the 
schedular requirements of section 4.16(a).   

Inasmuch as there is no indication that the objective 
criteria of 38 C.F.R. § 4.16(a), were met prior to September 
29, 2003, it then becomes necessary to consider the veteran's 
claim for a TDIU rating under the subjective criteria 38 
C.F.R. § 4.16(b).  Thus, the question on appeal is whether it 
is factually ascertainable from any of the evidence of record 
that the veteran met the criteria for entitlement to TDIU 
during the year preceding September 29, 2003, so as to invoke 
38 C.F.R. § 3.400(o)(2).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rating totally disabled.  38 C.F.R. § 4.16(b).  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected 
disability/disabilities alone is/are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In this case, however, the evidence of record does not 
establish that the veteran was unable to secure and follow a 
substantially gainful occupation solely by reason of his 
service-connected asbestosis prior to September 29, 2003.  
The evidence reflects that he stopped working as an 
electrician in September 1999, which the veteran explained 
was due to taking three prescription medications for 
asbestosis.  

However, in this case, there was no analysis or discussion of 
the impact of the veteran's service-connected asbestosis on 
the veteran's employability shown in any clinical records 
until an October 28, 2003, VA examination report.  At that 
time, the veteran reported that his respiratory problems had 
become a little more severe and indicated that he had been 
offered some jobs but was unable to do any of them due to 
shortness of breath.  The report stated that the veteran had 
not worked as an electrician for about the past 6 years, 
primarily due to breathing problems on activity.  The veteran 
indicated that he continued to smoke about 1/2 pack of 
cigarettes a day.  Diagnoses of COPD, asbestosis, essential 
hypertension and hyperlipidemia were made and the examiner 
opined that the veteran's unemployability was primarily due 
to his respiratory conditions.  

Even considering the evidence showing the veteran was 
unemployed as early as September 1999, the Board finds that 
the award of TDIU cannot be earlier than September 29, 2003, 
because the evidence of record does not establish that his 
unemployability was due to his service-connected asbestosis 
during the year immediately prior to the filing of the 
September 29, 2003 claim, as required by 38 C.F.R. § 
3.400(o)(2).  In fact, his unemployability due to service-
connected asbestosis was not actually established until 
October 28, 2003, the date of the VA examination report, 
which is later than the currently assigned effective date for 
TDIU.  As such, the veteran has not been shown to have been 
unemployable due solely to service-connected asbestosis prior 
to September 29, 2003, and, accordingly, an earlier effective 
date is not warranted on that basis.

In summary, there was no claim for TDIU either formal or 
informal filed prior to September 29, 2003.  Moreover, the 
veteran did not meet the schedular requirements for 
entitlement to TDIU prior to September 29, 2003, and the 
medical evidence does not show that he was unable to secure 
and follow a substantially gainful occupation solely by 
reason of his service-connected disability, asbestosis, prior 
to that time.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to September 29, 2003, for the grant of 
TDIU.


ORDER

An effective date prior to September 29, 2003, for the grant 
of TDIU is denied.

REMAND

The veteran maintains that his service-connected asbestosis 
is more severely disabling than reflected by the current 60 
percent evaluation.  

The RO granted service connection for asbestosis in an August 
2002 rating decision, and a 30 percent disability rating was 
assigned from December 28, 2001; in a December 2003 rating 
decision, the RO granted an increased rating of 60 percent, 
effective from September 29, 2003, pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code (Code) 6833 (2006). 

Pursuant to that code, a 30 percent rating is assigned when, 
on pulmonary function testing (PFT), there is a forced vital 
capacity (FVC) of 65 to 74 percent predicted; or, when 
Diffused Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) is 56 to 65 percent 
predicted.  A 60 percent rating is assigned for FVC of 50 to 
64 percent predicted; or, DLCO (SB) of 40 to 55 percent 
predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent disability evaluation is assigned 
where FVC is less than 50 percent; or, DLCO (SB) is less than 
40 percent of predicted; or, maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, where there is cor 
pulmonale or pulmonary hypertension; or, where the claimant 
requires outpatient oxygen therapy.  Id.

In the veteran's case, the RO appears to have assigned a 60 
percent evaluation based on an October 2003 VA pulmonary 
function test (PFT), reflecting a FVC evaluation of 58.9 
percent.  At that time, the PFT report did not include 
findings relating to DLCO (SB).  The record also contains a 
private PFT report dated in January 2005, which again 
includes an FVC evaluation, but no findings relating to DLCO 
(SB).  Most recently, a VA respiratory examination was 
conducted in February 2006, which did not include any 
pulmonary function testing nor any findings relating to the 
veteran's maximum oxygen consumption with cardiorespiratory 
limit or whether he experiences problems such as pulmonary 
hypertension or cor pulmonale.  That examination report 
indicated that the veteran was on three liters of oxygen a 
night.  

The most recent evidence of record does not include findings 
relating to DLCO (SB) findings or findings relating to the 
veteran's maximum oxygen consumption with cardiorespiratory 
limit or whether he experiences problems such as pulmonary 
hypertension or cor pulmonale.  Therefore, they are 
incomplete for purposes of evaluating whether the veteran is 
entitled to a disability rating in excess of 60 percent for 
his service-connected asbestosis.  In addition, the Board 
notes that the February 2006 VA examination report indicated 
that the veteran was on three liters of oxygen a night.  
However, it is not clear if the oxygen is used for treatment 
of asbestosis or one of the nonservice-connected respiratory 
conditions that have been diagnosed including: COPD, 
emphysema and lung carcinoma.  Inasmuch as required 
outpatient oxygen therapy is among the enumerated criteria 
for the assignment of a 100 percent evaluation for 
asbestosis, the Board believes that this matter should be 
addressed.  In this regard, it would be helpful if an 
examiner, following review of the evidence of record and 
medical history, could specifically differentiate between the 
respiratory symptoms attributable to the veteran's service-
connected asbestosis and those associated with his 
nonservice-connected conditions.

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires that the veteran be 
provided a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, a remand 
is in order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should ensure that the 
notification requirements and development 
procedures, codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A, as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied as specifically 
pertains to the increased rating claim 
for asbestosis. 

2.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine the severity of his service-
connected asbestosis.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination, and 
that fact should be so noted in the 
medical report.  Clinical analysis of his 
asbestosis should include pulmonary 
function tests that provide Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), and maximum 
exercise capacity results required by the 
rating schedule (Code 6833).  The 
examiner should also specifically 
indicate whether the appellant has cor 
pulmonale, pulmonary hypertension, and/or 
the necessity for oxygen therapy, which 
is attributable to his service-connected 
asbestosis, as opposed to his nonservice-
connected conditions which include COPD, 
emphysema and lung carcinoma.  If the 
physician is unable to make such a 
distinction, he/she should so state.   
The clinical findings and reasoning which 
form the bases for any opinions should be 
set forth in the medical report.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report. All findings should be made part 
of an examination report, a copy of which 
must be made part of the claims folder.

3.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all of the requested 
information has been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation greater than 60 percent for 
asbestosis, from September 29, 2003, 
forward.  If the benefit sought is not 
granted, the RO should furnish the 
veteran a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


